                              Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 1 of 14

AO i06 (Rev 04110) Apphcat10n for a Search Warrant (requestmg Al:SA Schlessmger)                                                     Revised 10/30/2018


                                          UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Eastern District of Pennsylvania

                           In the Matter of the Search of                                     )
  (Brrejly descrrbe the property to be searched or identify the person by name and address)   )
        Information associated with the cellular device assigned                              )         Case No.
         call number 469-989-0826 in the custody or control of                                )
                                Sprint                                                        )
                                                                                              )

                                             APPLICATION FOR A SEARCH WARRA~T

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or descnbe the property to
be searched and give tts !ocaflon)
See Attachment A This court has authority to issue this warrant under 18 U SC. §§ 2703(c)(1 )(A), and 2711 (3)(A)
Because the government has satisfied the requirements of 18 U S C § 3122, this warrant also constitutes an order under
18 U.S C § 3123

located in the               District of      ____ , there is now concealed (identify the person or describe the property to be seized):

See Attachment B

             The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                     • evidence of a crime;
                     c-: contraband, fruits of crime, or other items illegally possessed;
                     C property designed for use, intended for use, or used in committing a crime;
                     ~ a person to be arrested or a person who is unlawfully restrained.


        The search is related to a violation of:
             Code Section                                              Offense Descriptzon
 2i iU.S.C. § 846
   .    .                                 Conspiracy to Distribute Methamphetamine .
        !
   ( I

        '
   ~· ·      The application is based on these facts:
SeelAffidav1t in Support of Application for Search Warrant To ensure technical compliance with 18 USC §§ 3121-3127,
the fequested warrant will also function as a pen register order Attached Is a cert1ficat1on from Assistant U S Attorney
Setti M Schlessinger that the information likely to be obtained Is relevant to an ongoing criminal investigation being
conducted by the United States Marshals Service See 18 USC §§ 3122(b). 3123(b)
   ;
        1
             •   Continued on the attached sheet
   :     :. . :; Delayed notice of __ . days (give exact ending date if more than 30 days: _ _ ) is requested under 18
     1
U .S,C. § 3103a, the basis of which is set forth on the attached sheet.
   ::
    •I
                                                                                          c:::::. .1.,L~-'-,,_.--::::

   :I
    'l
                                                                                                                          Apphcant
                                                                                                                          ecial Agent, Ffil_
                                                                                                                               d name and mle
Sworn to before me and signed in my presence:

Daici:
    .
         I
                                     Jt/2~/~     I
                                                                                                                Judge ·s signature
Cityjand state:                             Philadelphia, PA                             Hon Richard A Lloret, U.S Magistrate Judge
    I;                                                                                                          Printed name and title
    I l
    '. I
    • I
    I!
                    Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 2 of 14



                                                ATTACH'.VIENT A

                                             Property to Be Searched


               This warrant applies to records and information associated with the cellular telephone

        assigned call number 469-989-0826 (the "TARGET TELEPHOl\E"), including information about

        the location of the Subject Telephone, that are, or will be, within the possession, custody, or control

        of, or that are, or will be, stored at premises controlled by Sprint, headquartered at 6200 Sprint

        Pkwy. Overland Park, KS 66251 (the "Account") .




.I
: j

I I




    I
;I
  !
. I
I
'.
    I




• I
• I
    .
    I
    I




-I
l •
: I'
.


''
. l
                      Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 3 of 14



                                                     ATT ACH'.\1E~T B
                                              Particular Things to be Seized
        I.       Information to be Disclosed by Sprint
                 To the extent that the information described in Attachment A is within the possession,
        custody, or control of Sprint, including any information that has been deleted, but is still available
        to Sprint, or that has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Sprint
        is required to disclose to the government the following information pertaining to the Account
        listed in Attachment A:
                 a.         All records and other information (not including the contents of communications)
        relating to wire and electronic communications sent or received by the Account, for the time
        period beginning 60 days prior to the date of this order and continuing until the date of this order,
..
    •   including:
. I                    1.           the date and time of the communication, the method of the communication,
        and the source and destination of the communication (such as the source and destination telephone
        numbers (call detail records)), e-mail addresses, and IP addresses);
                      11.           upon the request of the agent, subscriber information for the TAR GET
. t
    .   TELEPHONE, for all numbers called by the TAR GET TELEPHONE, and for all numbers calling
• I

        the TAR GET TELEPHONE;
.'                    m.            information regarding the cell towers and sectors, including physical
Ii  '
;I      location, through which the communications were sent and received; and
    I
't
                      1v.           information    regarding    the    physical   location    of the     TARGET
        TELEPHONE, including but not limited to data indicating the specific latitude and longitude of
        the TAR GET TELEPHONE, such as enhanced 911 (E-911 ), mobile locator tool, ping, or any
.'
'.
    .   other cellular network provider specific/proprietary name for location based service, such as per
'.'
''      call measurement data (PCMD), range to tower (RTT), or Network Event Location System
l I


        (NELOS).
t!               b.         Sprint shall also produce the information listed in paragraphs a. i, a. ii, and a. iii.,
• l
f'
I;      above, in an ongoing, real time fashion for a period of thirty (30) days, at any time of the day or
'I
I I
'I
        night.
:I
:I               c.         Sprint shall also produce all information about the location of the TARGET
• I

.   '   TELEPHO~E for a period of thirty (30) days, during all times of day and night. "Information
. I
    I
• I
:I
    I
:I
.I
! '
'
                      Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 4 of 14




         about the location of the TARGET TELEPHONE" includes all available E-911 Phase II data,
         GPS data, latitude-longitude data, other precise location information, and any other cellular
         network provider specific/proprietary name for location based service, such as per call
         measurement data (PCMD), range to tower (RTT), or Network Event Location System (NELOS)
         ("Location Information"). To the extent that the Location Information is within the possession,
         custody, or control of Sprint, Sprint is required to disclose the Location Information to the
         government. In addition, Sprint must furnish the government all information, facilities, and
         technical assistance necessary to accomplish the collection of the Location Information
         unobtrusively and with a minimum of interference with Sprint's services, including by initiating
         a signal to determine the location of the TARGET TELEPHONE on Sprint's network or with
         such other reference points as may be reasonably available, and at such intervals and times
''
         directed by the government. The government shall compensate Sprint for reasonable expenses
         incurred in furnishing such facilities or assistance. This warrant does not authorize the seizure of
         any tangible property. In approving this warrant, the Court finds reasonable necessity for the
         seizure of the Location Information. See 18 U.S.C. § 3103a(b)(2) .
.'
                d.      The thirty (30) days referred to in paragraphs b. and c. above is measured from the
         day on which Sprint first begins to provide information under this order or ten ( I 0) days after this
         order is entered, whichever is earlier.
                e.      This order shall apply on any changed telephone number(s) subsequently assigned

.I
    .    to an instrument bearing the same ES;\J, IMSI, or SIM as the TARGET TELEPHONE, or any
'        changed ES;'IJ, I'.'vtSI, or SI.YI subsequently assigned to the same telephone number as the
         TARGET TELEPHOt,.;E, or any additional changed telephone number(s) and/or ESN(s), IMSI(s),
• I
         or SIM(s), whether the changes occur consecutively or simultaneously, listed to the same
. 1
         subscriber and wireless telephone account number as the TAR GET TELEPIIO;'IJE within the
         thirty (30) day period authorized by this order.
         II.    Information to be Seized by the Government
                All information described above in Section I that is relevant and material to locating a
;I
. I      fugitive. Such information includes leads relating to: ( 1) the names of suspected criminal
t !
    I    associates who assist the fugitive in fleeing; (2) the pattern of the fugitive's movements; and (3)
         the identity of a fugitive's usual locations, including houses where the fugitive may hide.
'i
t




f    !
II
,I                                                          2



.'
I    I
                      Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 5 of 14



                                 IN THE UNITED STATES DISTRICT COL'RT

                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

         I~ THE MATTER OF THE APPLICATION

                                                                                     _!l:-_~?f1 ~
         OF THE CNITED STA TES OF AMERICA
         FOR AUTHORIZATION TO OBTAIN                                   Case No. _
         LOCATION DA TA CONCERNP.--JG
         CELLCLAR TELEPHONE 469-989-0826                               Filed Under Seal
         THAT IS STORED AT PREMISES
         CONTROLLED BY SPRINT

                                                    AFFIDAVIT

                 I, Elizabeth M. Brewer, being first duly sworn, hereby depose and state as follows:

I.
                               INTRODUCTION A~D AGENT BACKGROU~D

                 1.     I am an "investigative or law enforcement officer" as defined in 18 U.S.C. § 3051,

         as such, I am a law enforcement officer of the Cnited States within the meaning of 18 C.S.C. §

         2510(7), and am empowered by law to conduct investigations of, and to make arrests for, offenses

         enumerated in 18 U.S.C. § 2516.

                2.      I am a Special Agent ("SA") with the Federal Bureau of Investigation ("FBI"),
:, II
:l       Philadelphia Field Division and have been employed by the FBI since July of 2017. I have

t
    I    received specialized training from the FBI, including training in the investigation and identification
:I       of narcotics traffickers and violent gangs. During my tenure with the FBI, I have been assigned to
l;
I   1
• I


q        the High Intensity Drug Trafficking Area ("HIDTA")/Safe Streets Violent Drug Gang Task Force
i   I    ("SSVDGTF") of the Philadelphia Division, which investigates, among other violations of federal

~ i'     law, violent drug gangs and criminal organizations including those involved in the importation,

         distribution and manufacturing of controlled substances, I lobbs Act violations, outlaw motorcycle

         gangs, and homicides and shootings resulting from the drug trade. Prior to my employment with

         the FBI, I served as a Police Officer with the Santa Fe ~ew Mexico Police Department from
     !
     '
     I
:;
 •I
 '. I

   I
 I I
   I
                         Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 6 of 14



             September 2009 until June 2017. During my tenure with the Santa Fe Police Department, I

             received specialized training as a Detective in narcotics, fugitive apprehension and violent crimes,

             and served as a Task Force Officer with the United States Marshals Service. While a police officer

             and an agent, I have investigated numerous firearms violations, drug violations, and other related

             crimes. I have conducted physical and electronic surveillance, debriefed confidential sources,

             analyzed information obtained from court-authorized pen register and trap and trace intercepts,

    I        and participated in the drafting and execution of search warrants involving these matters.
. I

    'I
    I               3.      I have participated in numerous narcotics investigations, debriefed or participated
..  l



: ;          in debriefings of numerous of defendants, informants and witnesses who had personal knowledge
    I


'. I
:l           regarding major drug trafficking organizations which act out crimes of violence, and have
I:
:I           participated in all aspects of drug and homicide investigations. I have participated in all aspects
!'
    t
I I          of narcotics and violent crimes investigations including surveillance, analyzing information

. !'         obtained from court-authorized pen register and trap and trace intercepts, Title III wiretap


, l
    .        investigations, and analyzing telephone toll records. I am aware that those involved in criminal

             enterprise commonly use cellular telephones and other electronic devices in furtherance of their
I•
        I
             criminal activities and frequently change cellular telephone numbers and cellular phones in an
I:
        !

        I    effort to thwart law enforcement's use of electronic surveillance.
'. I                4.      I make this affidavit pursuant to Fed. R. Crim. P. 41 and 18 lJ. S. C.
;I
I       I    §§ 2703(c)(l)(A) in support of an application for a tracking warrant authorizing the real-time
.I
,I
'I           disclosure of information in the possession of Sprint concerning the location of the cellular
'I
        I
        I
             telephones assigned call number 469-989-0826 (hereinafter the "TARGET TELEPHO:SE") ,
•l
        I    cellular telephone subscribed to DANIELLE BRADFORD, 25100 Vista :\1urrieta, :\1urrieta, CA

             92562, as further described in Attachment A. Sprint is a wireless telephone service provider
 !:
         I
 l •


                                                              2
                     Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 7 of 14



         headquartered in Overland Park, Kansas, and provides cellular telephone service to the TARGET

         TELEPHONE. The TARGET TELEPHONE is described more fully below, as is the information

         sought to be disclosed to law enforcement officers in real time by Sprint.

                5.      By way of summary, and for the reasons described more fully below, the TARGET

         TELEPHONE is believed currently to be used by Danielle BRADFORD. who has recently been

         charged by indictment in Crim. No. 18-579 with a violation of 21 U.S.C. § 846, but has not been

    t
         apprehended.
:i
tI                                                PROBABLE CAUSE
r:• I
fl
                A. Indictment of BRADFORD
'

                6.      On October 9, 2019, a federal grand jury returned a second superseding indictment

'lf      in Crim. No. 18-579, charging Danielle BRADFORD with a violation of 21 C.S.C. § 846. See

         Crim. No. 18-579, DE 105. A warrant for BRADFORD's arrest was issued contemporaneously

    I
         with the return of the second superseding indictment. See Crim. No. 18-579, DE 106. However,
;I
     I
         to date BRADFORD has not been apprehended, and the warrant for her arrest remains outstanding.
I   I
-I              B. Target Phone: 469-989-0826
    I
t.
                7.      For the reasons explained herein, I respectfully submit that there is probable cause

         to believe that the TAR GET TELEPHONE has been used, and is currently being used, by

         BRADFORD, and that there is therefore probable cause to believe that the location information

         associated with the TARGET TELEPHONE described in Attachment B will assist law

         enforcement in locating and arresting a "person to be arrested."

                8.      BRADFORD has used the TARGET TELEPHONE at least since July 2018. On

         or about July 7th , 2018, BRADFORD traveled from California to Philadelphia in order to take

         physical possession of United States currency from Hakim WILLIAMS intended for payment of




     .
    ;!
                                                         3
                          Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 8 of 14



            the purchase of methamphetamine by Curshawn BANKS from Edward AK WABO AH. (BA;\KS

            and WILLIAMS are currently charged as BRADFORD's co-defendants in Crim. No. 18-579;

            AKWABOAH is separately charged in the Southern District of Illinois.) BRADFORD is believed

            to have carried approximately $25,000 from Philadelphia to Los Angeles at the direction of

            AKWABOAH.            Court-authorized Title III wiretaps captured multiple communications

            surrounding and during this trip among BRADFORD and her co-conspirators in which

            BRADFORD used the TARGET TELEPHONE to communicate with her co-conspirators.
!   I


                   9.       On December 14, 2018, in Murrieta, California, BRADFORD was interviewed by

            law enforcement officers. During this interview, BRADFORD identified the TAR GET

            TELEPHO;\E as her current telephone number. The TARGET TELEPHONE is currently

;:          subscribed through Sprint to Danielle BRADFORD, 25100 Vista Murrieta, Murrieta, CA 92562.
• I
'
                    10.     On ;\ovember 21, 2019 agents received updated subscriber information from Sprint
.,
    I       for the TARGET TELEPIIO;'J'E, incident to an administrative subpoena served on November 14,
'l
    '
            2019. The information provided by Sprint indicates that service for the TARGET TELEPHONE
    I
I  I
,, I
            was still active at the time of subpoena service, and that the subscriber of the TAR GET
't

    I       TELEPHONE continued to be BRADFORD.
.l
I I
    I          INFORMATION REGARDING THE LOCATION OF CELLL'LAR TELEPHONES

:I  I              11.      Base on my training and experience, I know that Sprint is a company that provide
    I       cellular telephone access to the general public. I also know that providers of cellular telephone
iI
rI
•I          service have technical capabilities that allow them to collect and generate at least two kinds of
    I
.I
            information about the location of the cellular telephone to which they provide service: (I) E-911
.i
..          Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data, also known
'l



            as "tower/face information" or cell tower/sector records. E-911 Phase II data provides relatively
-I
;I
I I
I!                                                           4
        I




;I
                                 Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 9 of 14

.    '

                precise location information about the cellular telephone itself, either via GPS tracking technology

                built into the phone or by triangulating on the device's signal using data from several of the

                provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers covering

                specific geographic areas) that received a radio signal from the cellular telephone and, in some

                cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These towers are

                often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

                areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

                made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase
•I
· •I            II data.
II
11                         12.     Based on my training and experience, I know that Sprint can collect E-911 Phase
:i
t       I



.
        I
        !
                II data about the location of the TARGET TELEPHONE, including by initiating a signal to

                determine the location of the TAR GET TELEPHONE on their network or with such other

                reference points as may be reasonably available. I am further aware that Sprint and can (and do)

    'I          collect cell-site data pertaining to the TARGET TELEPHONE .
.I

                                                   AUTHORIZATION REOL'EST
    d
    11
                           13.     Based on the foregoing, I request that the Court issue the proposed Orders directing

                Sprint to disclose all location information, including cell-site location information, for the

    . l
         I      TARGET TELEPHO::-,;E, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. §
    .I
    '. l        2703(c). I further request, pursuant to 18 C.S.C. § 2705(b) that the Court command Sprint, not to
            I


                disclose the existence of the warrant for a period of thirty (30) days. There is reasonable cause to

                believe that providing immediate notification of the warrant may have an adverse result, as defined
    I;
    l 1
    I.•
    t       I   in 18 U.S.C. § 2705(b). If Sprint were to provide immediate notice to the subscriber or user of the
    ' II

    'i          TAR GET TELEPHONE, it would seriously jeopardize the ongoing investigation, as such a
            I
    . I
    . l




    I       l                                                       5
            I
    ''
    , l'
                            Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 10 of 14



             disclosure would give them an opportunity to discard the phone, flee from prosecution, and

             otherwise harm the investigation and prosecution. See I 8 lJ.S.C. § 2705(b)(2)(3), and (5).
     I
;I                   14.      I further request that the Court direct Sprint to furnish the government all
:I           information, facilities, and technical assistance necessary to accomplish the collection of the
:I'I
. I          information described in each Order unobtrusively and with a minimum ofinterference with Sprint
:I   t
:I           services, including by initiating a signal to determine the location of the TAR GET TELEPHONE
!    I




             on Sprint's network or with such other reference points as may be reasonably available, and at

.I           such intervals and times directed by the government.              The government shall reasonably
t.
     I

:i!          compensate Sprint for reasonable expenses incurred in furnishing such facilities or assistance.

I:
     I
                     I 5.     I further request that the Court order that this application and any resulting order be
iI
,I           sealed until further order of the Court. As explained above, these documents discuss an ongoing
~ !
;. I         criminal investigation that is neither public nor known to all of the targets of the investigation.
It


: I          Accordingly, there is good cause to seal these documents because their premature disclosure may
'. i
             seriously jeopardize that investigation.
I    I
.l
     I
'I
                                                                               rewer, Special Agent
                                                                    Federal Bureau of Investigation


             Subscribed and sworn /L-
             to before me on this ~ -
             day of November, 20 .


'f.
;I
    ·1         N. RICHARD A. LLORET
]!           UNITED STATES MAGISTRATE JuDGE
.I
     I
    .'


    :i                                                          6
         I
                     Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 11 of 14




                                               CERTIFICATIO~


            Seth M. Schlessinger hereby certifies under penalty of perjury that:
    I
• I          I. I am an Assistant Cnited States Attorney;
'I
~I          2. I incorporate the facts set forth in the Affidavit of FBI Special Agent Elizabeth M. Brewer;
.I
    .
            3. I hereby certify that the information likely to be obtained by the requested pen-trap devices
    l
         is relevant to an ongoing criminal investigation being conducted by the Federal Bureau of
:I
;I
         Investigation.




:Ij
I                                                            SETH M. SCHLESSl;'JGER
                                                             Assistant United States Attorney
l   1
I   I
.I
 '
 i
;l
:I
'I
  l
I
'   .I
. t

.l  .
I:
'.
. I
• t

    l
:I
    '
    I
I•




;'.I
    I
•I




,I
                         Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 12 of 14

. I
'I
. I
     'I                                              ATTACHME:ST A
, I

                                                  Property to Be Searched


                    This warrant applies to records and information associated with the cellular telephone

::           assigned call number 469-989-0826 (the '"TAR GET TELEPHONE"), including information about

i •          the location of the Subject Telephone, that are, or will be, within the possession, custody, or control
.    '
     I

·I           of, or that are, or will be, stored at premises controlled by Sprint, headquartered at 6200 Sprint
:i
!    I       Pkwy. Overland Park, KS 66251 (the "Account").
l !

. I
'I
'I




:l
! i!
'.. Ii
:I
I•

'I
  l
1 I
• I


.'    I




         I
':
,I
. '
    . I

• I




    t !
    '.


:j
    If
    'I




    ''
                           Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 13 of 14



'.
                                                          ATTACHMENTB
                                                   Particular Things to be Seized
             I.       Information to be Disclosed by Sprint
f                     To the extent that the information described in Attachment A is within the possession,
I:           custody, or control of Sprint, including any information that has been deleted, but is still available
r
        Ir
             to Sprint, or that has been preserved pursuant to a request made under 18 lJ .S.C. § 2703(f), Sprint
q
. I
             is required to disclose to the government the following information pertaining to the Account
I!           listed in Attachment A:
!'. II
                      a.         All records and other information (not including the contents of communications)
             relating to wire and electronic communications sent or received by the Account, for the time
             period beginning 60 days prior to the date of this order and continuing until the date of this order,
             including:
                            1.           the date and time of the communication, the method of the communication,
'I

I       I    and the source and destination of the communication (such as the source and destination telephone
-1           numbers (call detail records)), e-mail addresses, and IP addresses);
'. I
   I
                           11.           upon the request of the agent, subscriber information for the TAR GET
.i
. l


             TELEPHO;--.;E, for all numbers called by the TAR GET TELEPHONE, and for all numbers calling
It
• I          the TARGET TELEPHONE;
,I
                           m.            information regarding the cell towers and sectors, including physical
        I
'I
  I          location, through which the communications were sent and received; and
                           1v.           information    regarding    the    physical   location    of the     TARGET
             TELEPHONE, including but not limited to data indicating the specific latitude and longitude of
             the TARGET TELEPHONE, such as enhanced 91 I (E-911), mobile locator tool, ping, or any
             other cellular network provider specific/proprietary name for location based service, such as per
 •I
         ,   call measurement data (PCMD), range to tower (RTT), or Network Event Location System
             C'JELOS).
         I
    . I
                      b.         Sprint shall also produce the information listed in paragraphs a. i, a. ii, and a. iii.,
    t
    ,I
        I    above, in an ongoing, real time fashion for a period of thirty (30) days, at any time of the day or
      '      night.
     II
         I            c.         Sprint shall also produce all information about the location of the TARGET
 :I • I
             TELEPHONE for a period of thirty (30) days, during all times of day and night. "Information
         I
    .I
         I
                     Case 2:19-mj-01997 Document 1 Filed 11/26/19 Page 14 of 14



         about the location of the TARGET TELEPHONE" includes all available E-911 Phase II data,
    'I
: I      OPS data, latitude-longitude data, other precise location information, and any other cellular
I l
         network provider specific/proprietary name for location based service, such as per call
'• 'I
         measurement data (PCMD), range to tower (RTT), or Network Event Location System (NELOS)
<'
         ("Location Information"). To the extent that the Location Information is within the possession,
         custody, or control of Sprint, Sprint is required to disclose the Location Information to the
         government. In addition, Sprint must furnish the government all information, facilities, and
         technical assistance necessary to accomplish the collection of the Location Information
         unobtrusively and with a minimum of interference with Sprint's services, including by initiating
         a signal to determine the location of the TARGET TELEPHONE on Sprint's network or with
• i
; I      such other reference points as may be reasonably available, and at such intervals and times
         directed by the government. The government shall compensate Sprint for reasonable expenses
         incurred in furnishing such facilities or assistance. This warrant does not authorize the seizure of
• I
         any tangible property. In approving this warrant, the Court finds reasonable necessity for the
.I
         seizure ofthe Location Information. See 18 U.S.C. § 3103a(b)(2).
    I

 I
,I
                d.      The thirty (30) days referred to in paragraphs b. and c. above is measured from the
         day on which Sprint first begins to provide information under this order or ten ( I 0) days after this
    I    order is entered, whichever is earlier.
•I
. I             e.      This order shall apply on any changed telephone number(s) subsequently assigned
'I

         to an instrument bearing the same ESN, IMSI, or SIM as the TAR GET TELEPHONE, or any
    '
~   ;    changed ESN, IMSI, or SIM subsequently assigned to the same telephone number as the
         TARGET TELEPHONE, or any additional changed telephone number(s) and/or ESN(s), I:MSI(s),
         or SIM(s), whether the changes occur consecutively or simultaneously, listed to the same
         subscriber and wireless telephone account number as the TAR GET TELEPHONE within the
         thirty (30) day period authorized by this order.
         II.    Information to be Seized by the Government
                All information described above in Section I that is relevant and material to locating a
         fugitive. Such information includes leads relating to: (I) the names of suspected criminal
:j       associates who assist the fugitive in fleeing; (2) the pattern of the fugitive's movements; and (3)
.l
.1       the identity of a fugitive's usual locations, including houses where the fugitive may hide.
